department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no -------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-151361-07 date date internal_revenue_service number release date index number ------------------------- ---------------------------- --------------------------- ----------------------------- ----- --------------------------- legend ---------------------------------------------------- ------------------------------------------------------- ----------------------------------------------------- --------------------------- ----- ------- --- -------------------------------------------------------------------- taxpayer spouse corporation date x y z limited_partnership ----------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------- accounting firm attorney attorney year year year year year year year date -------------------------- ------------------------ -------------------------- ------- ------- ------- ------- ------- ------- ------- ------------------ dear ------------------------------ plr-151361-07 this is in response to correspondence requesting a ruling under sec_2701 of the internal_revenue_code facts taxpayer is the president and a shareholder in corporation a privately held company taxpayer’s parents founded corporation taxpayer and his brother each received gifts of stock from their parents between year and year in year prior to taxpayer’s parents exchanged their remaining shares of common_stock for preferred_stock this left taxpayer and his brother with equal ownership of the common_stock of corporation taxpayer’s father died in year and his mother died in year taxpayer and his brother each inherited percent of their parent’s preferred_stock on date taxpayer and his brother each exchanged x shares of common voting_stock representing z percent of their respective shares of common voting_stock for y non-cumulative preferred shares of stock the purpose of the transaction was to provide taxpayer and his brother with an additional preferential right to receive corporation’s earnings before the holders of common shares could receive dividend distributions after the transaction taxpayer and his brother each continued to control percent of corporation’s common voting_stock at the time of the exchange taxpayer’s son held common non-voting stock individually and all of taxpayer’s children held common non-voting stock by attribution through their ownership interests in limited_partnership accounting firm provided no advice to taxpayer spouse or corporation with regards to the transaction taxpayer and spouse did not consult with legal counsel prior to undertaking the transaction taxpayer had consulted with attorney about exchanges on other occasions but did not consult attorney regarding the date transaction on date taxpayer and spouse retained accounting firm to prepare their respective form sec_709 united_states gift and generation-skipping_transfer_tax returns for year taxpayer and spouse elected to gift-split their year gifts under sec_2513 at the time the returns were prepared taxpayer and spouse failed to inform accounting firm about the transaction so they were not aware that taxpayer and his brother had exchanged voting_stock for non-cumulative preferred_stock as a result the transaction was not reported on taxpayer’s and spouse’s year return and no elections were made pursuant to sec_25_2701-2 of the gift_tax regulations to treat the distribution_right in the preferred_stock as a qualified_distribution right the year returns were timely filed plr-151361-07 in year accounting firm was engaged to assist taxpayer and spouse with additional estate_planning in connection with this project accounting firm raised the issue of whether taxpayer’s exchange of common voting_stock for non-cumulative preferred_stock was a transaction subject_to sec_2701 after discussion with accountants and their new attorney attorney it was determined that the transaction was subject_to sec_2701 and should have been reported on the year gift_tax returns taxpayer and spouse intend to file amended year form sec_709 to report the exchange of the common voting_stock for the shares of non-cumulative preferred_stock in addition on the amended returns taxpayer and spouse intend to elect under sec_25_2701-2 to treat the distribution_right in the preferred_stock as a qualified_payment_right taxpayers and spouse will each attach a statement to the amended returns signifying their intent to elect under sec_25_2701-2 you have requested a ruling that the elections attached to the amended form sec_709 united_states gift and generation-skipping_transfer_tax return satisfy the requirements of sec_25_2701-2 and as such will be a valid election under sec_2701 sec_2701 provides in general that solely for purposes of determining whether a transfer of an interest in a corporation or partnership to or for the benefit of a member_of_the_transferor's_family is a gift and of the value of such transfer the value of any right that is described in sec_2701 or b and that is with respect to any applicable_retained_interest that is held by the transferor or an applicable_family_member immediately_after_the_transfer shall be determined under sec_2701 sec_2701 provides that the value of any right described in sec_2701 other than a distribution_right that consists of a right to receive a qualified_payment shall be treated as being zero sec_2701 provides that the term applicable_retained_interest means any interest in an entity with respect to which there is a distribution_right but only if immediately before the transfer described in sec_2701 the transferor and applicable family members hold after application of subsection e control of the entity sec_2701 provides that in the case of a corporation the term control means the holding of at least percent by vote or value of the stock of the corporation sec_2701 provides that the term distribution_right means a right to distributions from a corporation with respect to its stock sec_2701 provides that the term member_of_the_family means with respect to any transferor a the transferor's spouse b a lineal descendant of the plr-151361-07 transferor or the transferor's spouse and c the spouse of any such descendant see also sec_25_2701-1 sec_2701 provides that the term applicable_family_member means with respect to any transferor a the transferor's spouse b an ancestor of the transferor or the transferor's spouse and c the spouse of any such ancestor see also sec_25_2701-1 sec_2701 provides that except as provided in regulations a contribution_to_capital or a redemption recapitalization or other change in the capital structure of a corporation or partnership shall be treated as a transfer of an interest in such entity to which sec_2701 applies if the taxpayer or an applicable_family_member a receives an applicable_retained_interest in such entity pursuant to such transaction or b under regulations otherwise holds immediately after such transaction an applicable_retained_interest in such entity sec_2701 shall not apply to any transaction other than a contribution_to_capital if the interests in the entity held by the transferor applicable family members and members of the transferor's family before and after the transaction are substantially identical sec_25_2701-1 provides that if sec_2701 applies to a transfer the amount of the transferor's gift if any is determined using a subtraction_method of valuation described in sec_25_2701-3 sec_25_2701-1 provides that sec_2701 applies to determine the existence and amount of any gift whether or not the transfer would otherwise be a taxable gift under chapter of the internal_revenue_code sec_25_2701-2 provides that in determining the amount of a gift under sec_25_2701-3 the value of any applicable_retained_interest held by the transferor or by an applicable_family_member is determined using the rules of chapter with the modifications prescribed by sec_25_2701-2 sec_25_2701-2 provides that any distribution_right in a controlled_entity is valued at zero unless it is a qualified_payment_right sec_25_2701-2 provides a special rule for valuing a qualified_payment_right held in conjunction with an extraordinary_payment_right if an applicable_retained_interest confers a qualified_payment_right and one or more extraordinary payment rights the value of all these rights is determined by assuming that each extraordinary_payment_right is exercised in a manner that results in the lowest total value being determined for all the rights using a consistent set of assumptions and giving due regard to the entity's net_worth prospective earning power and other_relevant_factors this is known as the lower_of valuation rule plr-151361-07 sec_25_2701-2 provides that any other right including a qualified_payment_right not subject_to sec_25_2701-2 is valued as if any right valued at zero does not exist and as if any right valued under the lower_of rule is exercised in a manner consistent with the assumptions of that rule but otherwise without regard to sec_2701 thus if an applicable_retained_interest carries no rights that are valued at zero or under the lower_of rule the value of the interest for purposes of sec_2701 is its fair_market_value sec_25_2701-2 provides that the term applicable_retained_interest means any equity_interest in a corporation or partnership with respect to which there is either i an extraordinary_payment_right or ii in the case of a controlled_entity a distribution_right sec_25_2701-2 provides that the term distribution_right means the right to receive distributions with respect to an equity_interest a distribution_right does not include i any right to receive distributions with respect to an interest that is of the same class as or a class that is subordinate to the transferred interest ii any extraordinary_payment_right or iii any right described in sec_25_2701-2 sec_25_2701-2 provides that mandatory payment rights liquidation participation rights rights to guaranteed payments of a fixed amount under sec_707 and non-lapsing conversion rights are neither extraordinary payment rights nor distribution rights sec_25_2701-2 provides that a qualified_payment_right is a right to receive qualified payments a qualified_payment is a distribution_right that is a a dividend payable on a periodic basis at least annually under any cumulative preferred_stock to the extent such dividend is determined at a fixed rate b any other cumulative distribution payable on a periodic basis at least annually with respect to an equity_interest to the extent determined at a fixed rate or as a fixed amount or c any distribution_right for which an election has been made pursuant to sec_25_2701-2 sec_2701 provides that except as otherwise provided in sec_2701 the term qualified_payment means any dividend payable on a periodic basis under any cumulative preferred_stock or a comparable payment under any partnership_interest to the extent that such dividend or comparable payment is determined at a fixed rate sec_2701 provides that a transferor or applicable_family_member holding any distribution_right which without regard to this subparagraph is not a qualified_payment may elect to treat such right as a qualified_payment to be paid in the amounts and at the times specified in such election the preceding sentence shall apply only to the extent that the amounts and times so specified are not inconsistent with the underlying legal instrument giving rise to such right plr-151361-07 sec_2701 provides that any election under this subparagraph with respect to an interest shall once made be irrevocable sec_25_2701-2 provides that any individual may elect to treat a distribution_right held by that individual in a controlled_entity as a qualified_payment_right an election may be a partial election in which case the election must be exercised with respect to a consistent portion of each payment right in the class as to which the election has been made an election under sec_25_2701-1 will not cause the value of the applicable_retained_interest conferring the distribution_right to exceed the fair_market_value of the applicable_retained_interest determined without regard to sec_2701 the election is effective only to the extent i specified in the election and ii that the payments elected are permissible under the legal instrument giving rise to the right and are consistent with the legal right of the entity to make the payment sec_25_2701-2 provides that the election is made by attaching a statement to the form_709 federal gift_tax_return filed by the transferor on which the transfer is reported an election filed after the time of the filing of the form_709 reporting the transfer is not a valid election this regulation provides the requirements for the statement to be attached to the return and further provides that if payments are not made as provided in the election the individual’s subsequent taxable_gifts or taxable_estate will upon the occurrence of a taxable_event as defined in sec_25_2701-4 be increased by an amount determined under sec_25_2701-4 in sec_25_2701-2 example l holds 10-percent non-cumulative preferred_stock and common_stock in a corporation that is a controlled_entity l transfers the common_stock to l's child l holds no extraordinary payment rights with respect to the preferred_stock l elects under sec_25_2702-2 to treat the non-cumulative dividend right as a qualified_payment_right consisting of the right to receive a cumulative annual dividend of percent under sec_25_2701-2 the value of the distribution_right pursuant to the election is the lesser_of a the fair_market_value of the right to receive a cumulative percent dividend from the corporation giving due regard to the corporation's net_worth prospective earning power and dividend-paying capacity or b the value of the distribution_right determined without regard to sec_2701 and without regard to the terms of the qualified_payment_election sec_2701 provides rules for transfers of interests in corporations to family members at the time of the date exchange taxpayer’s son and other children held interests in corporation taxpayer and his brother each exchanged x shares of common voting_stock for y shares of non-cumulative preferred_stock after this transaction each of them remained in control of percent of corporation’s common voting shares of stock corporation is a controlled_entity within the meaning of sec_25_2701-2 and therefore taxpayer’s dividend right in the preferred_stock is a retained distribution_right that is subject_to sec_2701 moreover because the preferred_stock is non-cumulative the distribution_right retained by taxpayer is not a qualified plr-151361-07 payment right thus the value of the preferred_stock held by taxpayer is deemed to be zero under sec_25_2701-2 see sec_25_2701-2 example sec_2701 however provides for an election to have a distribution_right treated as a qualified_payment_right an election under sec_25_2701-2 is made on the gift_tax_return reporting the transfer the regulations specify that the election must be made by attaching a statement to the form_709 filed by the transferor on which the transfer is reported in this case neither taxpayer nor spouse reported the transfer on the gift_tax returns filed in year they now propose to file amended form sec_709 report the transfer and make the election under sec_25_2701-2 under these circumstances the election under sec_25_2701-2 will be treated as a valid election to treat the distribution_right in the preferred_stock as a qualified_payment_right under sec_2701 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes cc
